NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

HAROLD MOODY,                    :       CIV. NO. 18-5363 (RMB)
                                 :
                 Plaintiff       :
                                 :
     v.                          :       MEMORANDUN AND ORDER
                                 :
R. NEWLAND, MD/CD, et al.,       :
                                 :
                                 :
                 Defendants      :


     This matter comes before the Court upon Plaintiff’s motion

for default judgment. (Mot. for Default Judgment, ECF No. 29.)

Plaintiff filed this Bivens action on April 3, 2018. (Compl., ECF

No. 1.) On August 16, 2018, the Court screened the complaint

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), and permitted

the Bivens claims against Dr. Newland, Dr. Sceusa, and MLP Vicente

to proceed, and dismissed the Bivens claim against Dr. Thomas without

prejudice. (Opinion, ECF No. 6; Order, ECF No. 7.)

     Plaintiff   now   seeks   default    judgment   against   Defendants

Newland, Sceusa and Vicente. Pursuant to Federal Rule of Civil

Procedure 55, the Court cannot grant a motion for default judgment

until default is entered.

     IT IS therefore on this 14th day of August 2019,

     ORDERED that Plaintiff’s motion for default judgment (ECF No.

29) is denied without prejudice; and it is further
     ORDERED that the Clerk shall serve a copy of this Order on

Plaintiff by regular U.S. mail.



                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                  2
